Case: 13-60390      Document: 00512553319         Page: 1    Date Filed: 03/07/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 13-60390
                                  Summary Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                            March 7, 2014
UNITED STATES OF AMERICA,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Plaintiff-Appellee

v.

STEPHEN RANDALL LUXFORD,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                     for the Southern District of Mississippi
                             USDC No. 1:07-CR-66-1


Before DAVIS, BENAVIDES, and PRADO, Circuit Judges.
PER CURIAM: *
       Stephen Randall Luxford was convicted of use of interstate facilities to
transmit information about a minor, in violation of 18 U.S.C. § 2425, and he
was sentenced to an imprisonment term of 60 months and 10 years of
supervised release. After commencing his term of supervised release, the
district court determined that Luxford had violated the terms of his supervised
release and revoked his supervised release.             The district court imposed a


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 13-60390    Document: 00512553319     Page: 2       Date Filed: 03/07/2014


                                 No. 13-60390

sentence of two years of imprisonment and a lifetime term of supervised
release.
      Luxford appeals, arguing that the district court committed error by
providing insufficient reasons for the lifetime term of supervised release. He
also argues that the lifetime term of supervised release is substantively
unreasonable because it is greater than necessary to satisfy the statutory
purposes for sentencing.
      When a defendant properly preserves an objection for appeal, this court
reviews “a sentence imposed on revocation of supervised release under a
‘plainly unreasonable’ standard, in a two-step process.”          United States v.
Warren, 720 F.3d 321, 326 (5th Cir. 2013). This court generally follows the
procedural and substantive considerations that are employed in the review of
original sentences, but provides more deference to revocation sentences than
to original sentences. See United States v. Miller, 634 F.3d 841, 843 (5th Cir.
2011).     First, the court ensures that the district court did not commit
significant procedural error, such as, inter alia, “failing to adequately explain
the chosen sentence.”      Warren, 720 F.3d at 326.       Second, if there is no
procedural error, this court considers the substantive reasonableness of the
sentence under an abuse of discretion standard.         Id.     If the sentence is
unreasonable, this court “may reverse the district court only if we further
determine the error was obvious under existing law.” Id.
      Luxford did not object that the district court’s reasons were insufficient.
Therefore, plain error review governs this argument. See Warren, 720 F.3d at
326-27; United States v. Mondragon-Santiago, 564 F.3d 357, 361-62 (5th Cir.
2009). To establish reversible plain error, Luxford bears the burden of showing
error, that is plain and that affects his substantial rights. Warren, 720 F.3d at
326; see Puckett v. United States, 556 U.S. 129, 135 (2009).              To affect



                                       2
    Case: 13-60390     Document: 00512553319     Page: 3   Date Filed: 03/07/2014


                                 No. 13-60390

substantial rights, the defendant must demonstrate that the error affected the
outcome of the proceedings. Warren, 720 F.3d at 327. This court will exercise
its discretion to correct the error only “if it seriously affected the fairness,
integrity, or public reputation of the judicial proceeding.” Id.
      When evaluating whether a district court has provided adequate reasons
for a revocation sentence, this court refers to Rita v. United States, 551 U.S.
338 (2007), and this circuit’s case law that applies Rita. See United States v.
Whitelaw, 580 F.3d 256, 261 (5th Cir. 2009). The lifetime term of supervised
release was authorized by the Guidelines.         See U.S.S.G. §§ 7B1.3(g)(2),
5D1.2(b)(2); 18 U.S.C. §§ 2425, 3583(h), 3583(k); United States v. Allison, 447
F.3d 402, 406 (5th Cir. 2006).     Therefore, a lengthy explanation was not
required. Rita, 551 U.S. at 357. Moreover, where a district court imposes a
guidelines-range sentence, this court infers that the district court considered
the necessary sentencing factors. See United States v. Mares, 402 F.3d 511,
519 (5th Cir. 2005).
      Luxford’s reliance upon United States v. Fraga, 704 F.3d 432 (5th Cir.
2013), and United States v. Alvarado, 691 F.3d 592 (5th Cir. 2012), is
misplaced.   Fraga and Alvarado involved appeals of original sentencing
proceedings, not resentencings upon revocation of supervised release, as in
Luxford’s case.   See Fraga, 704 F.3d at 437; Alvarado, 691 F.3d at 594.
Additionally, in both Fraga and Alvarado, the district judge failed to provide
reasons for imposing a lifetime term of supervised release and indicated that
she automatically imposed a lifetime term of supervised release in sex offense
cases. See Fraga, 704 F.3d at 441-42; Alvarado, 691 F.3d at 598. In contrast
to Fraga and Alvarado, in Luxford’s case, the district court did not indicate
that it automatically imposed a lifetime term of supervised release in sex
offense cases.



                                        3
    Case: 13-60390    Document: 00512553319     Page: 4   Date Filed: 03/07/2014


                                 No. 13-60390

      In the instant case, the district court conducted an evidentiary hearing
prior to revoking supervised release and then, prior to sentencing, ordered the
production of a forensic report for assistance with the sentencing decision. The
forensic report, prepared by a psychologist, was filed in the record and
presented to the parties.    The record of the sentencing hearing reveals
extensive consideration by the district court of Luxford’s personal history and
characteristics, the circumstances of his violation of the conditions of
supervised release, the need for deterrence, the arguments of the parties, and
the policy statements in the Guidelines. See 18 U.S.C. § 3583(e); Miller, 634
F.3d at 844.   The district court therefore did not commit plain error by
providing inadequate reasons for the sentence. See Rita, 551 U.S. at 357;
Warren, 720 F.3d at 326; Mares, 402 F.3d at 519.
      Luxford objected to the length of his term of supervised release and thus
adequately preserved his objection to substantive reasonableness. See Warren,
720 F.3d at 326. The substantive reasonableness of his revocation sentence is
therefore reviewed under the plainly unreasonable standard.           Id.   The
imposition of a lifetime term of supervised release in sex offense cases can be
reasonable. See, e.g., United States v. Gonzalez, 445 F.3d 815, 820 (5th Cir.
2006). Because the supervised release term is within the guidelines range, it
is entitled to a rebuttable presumption of reasonableness. See United States v.
Cooks, 589 F.3d 173, 186 (5th Cir. 2009). Luxford’s conclusional arguments do
not rebut the presumption of reasonableness that is afforded to his guideline-
range sentence. See id. Accordingly, Luxford has failed to demonstrate that
the sentence is plainly unreasonable. See Warren, 720 F.3d at 326; Cooks, 589
F.3d at 186.
      For the foregoing reasons, the judgment of the district court is
AFFIRMED.



                                       4